Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Aug, 2022 has been entered. 
Applicants have argued that the finality of the past few office actions is improper, because the claims are patentably distinct due to amendment.  That is not the definition of patentable distinctness.  Inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect, and wherein at least one invention is patentable (novel and unobvious) over the other (MPEP 802.01(II)).  Mere narrowing of the claims does not render the claims patentably distinct from an earlier version.  As the same rejection still reads on the amended claims and is the same group (treatment of bone fractures), finality on first action in an RCE is proper (MPEP 706.07(b)).

Election/Restrictions
Applicants elected fracture non-union without traverse in the reply filed 4 June, 2018.

Claims Status
Claims 21, 23-27, 38-42, 44, 46, 48, and 49 are pending.
Claims 24-27 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23, 38-42, 44, 46, 48, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bukata et al (Curr. Osteoporos. Rep. (2010) 8 p38-33) in view of Kidron et al (US 20110142800, previously cited) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720, previously cited).  
	Bukata et al discuss orthopedic uses of teriparatide (title) in disorders beyond osteoporosis (abstract).  This compound has proved useful in treating non-union or delayed union (p28, 2nd column, 2nd paragraph, continues to p29).  A number of examples were given (p31, 1st column, 2nd paragraph), with some discussion on when it will be effective (p31, 2nd column, 1st paragraph).
The difference between this reference and the instant claims is that this reference does not specify formulations with SNAC or the claimed pharmacokinetics.
Kidron et al discuss compositions for the oral administration of proteins (title), including parathyroid hormone (paragraph 33).  Using oral dosing, the low patient compliance with injected dosage forms can be avoided (paragraph 2).  This is accomplished using a protease inhibitor and an absorption enhancer (paragraph 13).  The protease inhibitor can be soybean trypsin inhibitor (paragraph 50), applicant’s elected species of protease inhibitor.  The absorption enhancer can be SNAC (paragraph 65).  The absorption enhancer can be 40-60% (w/w) of the composition (paragraph 68), or 50 mg or more per dosage unit (paragraph 70).  Various dosage forms, including tablets, are discussed (paragraph 120).  Magnesium stearate, applicant’s elected lubricant, is mentioned as useful for that purpose (paragraph 114).  The composition can be formulated to achieve a particular release profile, as known by one skilled in the art (paragraph 115).  A wide range of concentrations of the adsorption enhancer can be used (paragraph 68).  This reference teaches oral dosing of polypeptide drugs using SNAC.
Le Tourneau et al discuss dose escalation methods for phase I clinical trials (title).  The main goal of the phase I clinical trial is to establish the recommended dose and/or dose schedule of new drugs or drug combinations for phase II trials (abstract).  The optimization goal is to avoid unnecessary exposure of patients to subtherapeutic doses of an agent while preserving safety and maintaining rapid accrual (p708, 1st column, 2nd paragraph), i.e. to optimize for efficacy and safety.  This reference teaches methods for optimizing the dose and dose schedule for pharmaceutical agents.
Therefore, it would be obvious to use the formulations of Kidron et al for the therapies of Bukata et al, to increase the compliance rate compared to injected dosage forms by using an oral dosage form.  As Kidron et al teaches these compositions for parathyroid hormone, a genus that includes the teriparatide of Bukata et al, an artisan in this field would attempt this formulation with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the dose and dose schedule for the materials, to generate the optimum response from patients, considering efficacy and toxicity, as described by Le Tourneau et al.  As every therapy approved for humans (and many more that were not) has gone through this process, an artisan in this field would attempt it with a reasonable expectation of success.
Bukata et al discuss using teriparitide to treat fracture non-union.  Kidron et al discuss using SNAC formulations for oral dosage forms, including tablet forms, with soybean trypsin inhibitor.  Le Tourneau et al discuss optimizing the dose, which will necessarily give the same pharmacokinetics.  While none of the references teach the ratio of SNAC to teriparitide and the total amount of teriparatide, SNAC, and protease inhibitor, differences in concentration are not considered a patentable distinction (MPEP 2144.05(II)(A)).  Thus, the combination of references renders obvious claims 21, and 23.
Le Tourneau discuss optimizing the dose and dose schedule, rendering obvious claims 38-40.
In the course of optimizing, the pharmacokinetic parameters will necessarily be determined and optimized (as efficacy with dose schedule), rendering obvious claims 41, and 42.
Kidron et al discuss a large range of concentrations for the absorption enhancer, which would reasonably cover all the ratios of claims 44 and 46.  Alternatively, the courts have ruled that differences in concentration are not sufficient to lend patentability to subject matter encompassed by the prior art absent secondary considerations (MPEP 2144.05(II)(A)).
Kidron et al discuss using magnesium stearate, a lubricant, rendering obvious claims 48 and 49.
response to applicant’s arguments:
	Applicants argue that the timing of the dosage is important, that the rejection does not discuss a number of limitations, that the concentration of SNAC is critical, and so can’t be optimized, that using optimization to meet limitations of dose and dose schedule is unreasonable, and list arguments that have been made during prosecution.
Applicant's arguments filed 3 Aug, 2022 have been fully considered but they are not persuasive.

Applicants argue that the timing of the dosage is important, but have listed prior art documents to show what the importance is.  If it was known at the time of applicant’s priority date, it is not clear how it can be a point of novelty.  This would merely be a consideration in optimization.
Applicants argue that a number of limitations are not met by the rejection – tablet formulation, concentration of SNAC, the total amount of SNAC, the ratio of SNAC to protease inhibitor, the pharmacokinetics, and the activity with fractures.  Tablet formulation is explicitly mentioned by Kidron et al, as noted in the rejection.  The concentration/amount of SNAC and the amount of protease inhibitor are all optimizable variables – note that Kidron et al explicitly discusses optimizing these parameters (or equivalent ones)(paragraphs 127-129).  The pharmacokinetics are the direct result of optimization, and are not a patentable distinction absent secondary considerations.  The effect of teriparatide on fractures is given by Bukata et al.  So all the limitations that applicants argue are not met have been met in the rejection.  While not all of them may have been explicitly named, that is not necessary; merely that they be obvious.
Applicants argue that the concentration of SNAC is critical.  It takes more than applicant’s word that a claimed range is critical (MPEP 2144.05(III)(A)).  Applicants have not provided persuasive evidence that it is.  Note that applicants’ arguments appear to be conflating criticality of a range with the concept of result oriented variables.  These are two separate concepts.  The amount of SNAC is clearly a result oriented variable (note paragraph 129 of Kidron et al, which discusses optimizing it).
Applicants argue that it is unreasonable to consider a dose and dose schedule as optimizable parameters, as this would mean that it would be impossible to get a patent in a pharmaceutical field.  It is not difficult to find patents where the point of novelty is something other than the dose or dose schedule in the field of pharmaceuticals – any patent drawn to a novel drug, or a product would not have a dose or dose schedule as a claim limitation, as they are not claiming a method of use.  Determining these parameters is a common problem in this field, and there is a reference on record discussing methods of solving it.  The courts have ruled that optimization is not inventive absent secondary considerations; the Office must hold to the standard set by the courts and Congress.  
Finally, applicants list arguments that have been previously presented.  These arguments were previously not found persuasive for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 21, 23, 38-42, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 22-24, and 32 of copending Application No. 15/549394 (US 20180036382) in view of Bukata et al (Curr. Osteoporos. Rep. (2010) 8 p38-33) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
Competing claim 1 describes tablet compositions comprising SNAC for oral administration with specific pharmacokinetics, while competing claims 2 and 3 give more details of the pharmacokinetics, which are similar to that of the instant claims.  Competing claims 6-9 describe protease inhibitors identically with instant claims 28-31.  Competing claim 14 requires a tablet formulation, identical with instant claim 37.  Competing claims 21-23 require a polypeptide, namely teriparatide, identically with instant claims 21 and 22.  Competing claim 24 gives a dose, which overlaps with the dose of instant claims 32 and 40.  Competing claim 32 describes using these formulations to treat disorders for which the therapeutic is appropriate.
The difference between the competing claims and the instant claims is that the competing claims do not discuss fractures and bone defects.
Bukata et al discuss orthopedic uses of teriparatide (title) in disorders beyond osteoporosis (abstract).  This compound has proved useful in treating non-union or delayed union (p28, 2nd column, 2nd paragraph, continues to p29).  A number of examples were given (p31, 1st column, 2nd paragraph), with some discussion on when it will be effective (p31, 2nd column, 1st paragraph).
Le Tourneau et al discuss dose escalation methods for phase I clinical trials (title).  The main goal of the phase I clinical trial is to establish the recommended dose and/or dose schedule of new drugs or drug combinations for phase II trials (abstract).  The optimization goal is to avoid unnecessary exposure of patients to subtherapeutic doses of an agent while preserving safety and maintaining rapid accrual (p708, 1st column, 2nd paragraph), i.e. to optimize for efficacy and safety.  This reference teaches methods for optimizing the dose and dose schedule for pharmaceutical agents.
Therefore, it would be obvious to use the formulations of the competing claims for the treatment of fracture non-union, as Bukata et al teach that the active ingredient is useful for that purpose.  As the competing claims explicitly state that the formulations are used to treat appropriate conditions, an artisan in this field would administer these formulations with a reasonable expectation of success.
Furthermore, it would be obvious to use the methods of Le Tourneau to optimize the dose and dose schedule of the drug to maximize efficacy.  As this is done for any drug that goes into humans, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants request that this rejection be held in abeyance until allowable subject matter is identified.  However, until the rejection is overcome, it will remain valid.

second rejection
Claims 21, 23, 38-42, 44, 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 and 23 of copending Application No. 15/549442 (US 20180050096) in view of Bukata et al (Curr. Osteoporos. Rep. (2010) 8 p38-33) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
The teachings of the competing claims and other references cited are similar to those of the first obvious type double patenting rejection, and the logic is similar.
response to applicant’s arguments:
	Applicant’s argue that they have amended around this claim.  The claims have not been amended in this round of prosecution.

third rejection
Claims 21, 23, 38-42, 44, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 and 13 of US patent 10,010,503 in view of Bukata et al (Curr. Osteoporos. Rep. (2010) 8 p38-33) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).  Please note that this rejection is necessitated by amendment.
The teachings of the competing claims and other references cited are similar to those of the first obvious type double patenting rejection, and the logic is similar.
response to applicant’s arguments:
Applicants have repeated the same arguments presented with respect to the rejection under 35 USC 103, above, which were answered there.

fourth rejection
Claims 21, 23, 38-42, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21, 27, and 42 of copending Application No. 15/549425 (US 20180028622) in view of Bukata et al (Curr. Osteoporos. Rep. (2010) 8 p38-33) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
The teachings of the competing claims and other references cited are similar to those of the first obvious type double patenting rejection, and the logic is similar.
response to applicant’s arguments:
Applicant’s argue that they have amended around this claim.  The claims have not been amended in this round of prosecution.

fifth rejection
Claims 21, 23, 38-42, 44, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47 and 53 of copending Application No. 16/326,213 (US 20190209657) in view of the discussion of drug dosage on the web page drugs.com (www.drugs.com/dosage, available 2010), Bukata et al (Curr. Osteoporos. Rep. (2010) 8 p38-33) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
Competing claim 47 describe a method of treating a disorder treatable by oral administration by administering a drug in an oral dosage form with an absorption enhancer, including NAC, considered equivalent to the sodium salt claimed by applicants.  Competing claim 53 gives teriparatide as the drug.
The difference between the competing claims and the instant claims is that the competing claims do not specify certain effects and parameters, and does not require a tablet form.
The webpage Drugs.com gives tablets as a common dosage form, rendering that mode of administration obvious.  The teachings of Bukata et al and Le Tourneau et al were given above, as well how they combine with the competing claims to render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
Applicant’s argue that they have amended around this claim.  The claims have not been amended in this round of prosecution.

sixth rejection
Claims 21, 23, 38-42, 44, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 10, and 12 of copending Application No. 16/724,400 (US 20200138913) in view of Bukata et al (Curr. Osteoporos. Rep. (2010) 8 p38-33) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).  
The teachings of the competing claims and the logic of the rejection follow the previous rejections for double patenting, and will not be repeated here.
response to applicant’s arguments:
Applicant’s argue that they have amended around this claim.  The claims have not been amended in this round of prosecution.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658